Citation Nr: 1755967	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-27 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for TBI.

2.  Entitlement to an evaluation higher than 30 percent for organic mood disorder.

3.  Entitlement to an evaluation higher than 30 percent for migraine headaches prior to October 22, 2014.

4.  Entitlement to an evaluation higher than 10 percent for Parkinsonism of the left upper extremity.

5.  Entitlement to an evaluation higher than of 30 percent for Parkinsonism of the right upper extremity prior to August 7, 2015.

6.  Entitlement to an evaluation higher than 10 percent for right lower extremity neurological manifestations prior to August 7, 2015.

7.  Entitlement to a combined 100 percent total evaluation for Parkinsonism of the right upper extremity and right lower extremity neurological manifestations prior to August 7, 2015.

8.  Entitlement to an evaluation higher than 40 percent for complex partial seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for traumatic brain injury (TBI) with residual headaches, memory loss complaints and intermittent numbness in the hands, and assigned a noncompensable evaluation, effective May 24, 2010.  Subsequently, jurisdiction over the Veteran's claim was transferred to the RO in Pittsburgh, Pennsylvania.

The Board notes that, prior to certification to the Board, the RO has granted separate disability evaluations under the appropriate diagnostic codes for diagnosed conditions identified as secondary to and/or residuals of the Veteran's service-connected TBI.  In October 2012, the RO granted service connection for migraine headaches, and assigned a 30 percent evaluation, effective May 24, 2010.  Similarly, in a December 2014 rating decision, the RO granted service connection for: (i) organic mood disorder, and assigned a 30 percent evaluation, effective June 24, 2014; (ii) parkinsonism of the right upper extremity, and assigned a 30 percent evaluation, effective July 28, 2014; (iii) parkinsonism of the left upper extremity, and assigned a 10 percent evaluation, effective July 28, 2014; (iv) right lower extremity neurological manifestations, and assigned a 10 percent evaluation, effective October 22, 2014; (v) erectile dysfunction, and assigned a noncompensable evaluation, effective October 22, 2014.  Further, in its December 2014 rating decision, the RO assigned an increased: (vi) 10 percent evaluation for TBI, effective May 24, 2010; and, (vii) a 50 percent evaluation for migraine headaches, effective October 22, 2014.  Next, in a June 2015 rating decision, the RO granted service connection for complex partial seizure disorder, and assigned a 40 percent evaluation, effective March 18, 2015.  Finally, in February 2016, the RO combined the evaluation for the Veteran's Parkinsonism of the right upper extremity and right lower extremity neurological manifestations, and assigned a 100 percent evaluation, effective August 7, 2015.  As the increased evaluation awarded by the RO did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The case was previously before the Board in September 2016, where it remanded the claim to provide the Veteran with his requested Board hearing.  See June 2013 VA Form 9.  In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.  Accordingly, the Board finds that there was substantial compliance with its September 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence of record reflects that the Veteran was gainfully employed until March 27, 2015.  See April 2015 VA Form 21-8940.  However, even without taking into consideration the neurological manifestations of the right upper and lower extremity (which, together, are independently evaluated as 100 percent disabling), the Veteran is evaluated as 100 percent disabled and is in receipt of special monthly compensation (SMC) as of March 18, 2015.  Therefore, the award of a TDIU would result in no further benefit, the issue of entitlement to a TDIU is rendered moot, and the Board need not consider the issue of entitlement to a TDIU.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).


FINDINGS OF FACT

1.  Throughout the appellate period, TBI has been manifested by no greater than Level 2 impairment of any cognitive function, exemplified by objective evidence on testing of mild impairment of memory resulting in mild functional impairment.

2.  Prior to April 23, 2015, the Veteran's service-connected organic mood disorder has primarily been manifested by an occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversational normal) due to symptoms such as: depressed mood, anxiety, and chronic sleep impairment..

3.  Since April 23, 2015, the Veteran's service-connected organic mood disorder has primarily been manifested by an occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversational normal) due to symptoms such as: 
depressed mood, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

4.  The Veteran's migraine headaches are not reasonably shown to have caused very frequent, completely prostrating, and prolonged attacks that have been productive of severe economic inadaptability prior to October 22, 2014.

5.  The Veteran's Parkinsonism of the left upper extremity (non-dominant hand) is manifested by no more than mild incomplete paralysis of the median nerve.

6.  From May 1, 2012 to August 7, 2015, the Veteran's Parkinsonism of the right upper extremity (dominant hand) is manifested by no more than moderate incomplete paralysis of the median nerve.

7.  Prior to August 7, 2015, the Veteran's right lower extremity neurological manifestations are manifested by no more than mild incomplete paralysis of the sciatic nerve.

8.  Since August 7, 2015, the Veteran's Parkinsonism of the right upper extremity and right lower extremity neurological manifestations combine to manifest a disability picture comparable to the loss of use of one hand and one foot.

9.  Since February 2, 2015, the Veteran's seizure disorder was manifested by major seizures occurring, on average, once every six months and frequent minor seizures.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but no higher, for service-connected TBI, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7; 4.124a, Diagnostic Code 8045 (2017).

2.  The criteria for an evaluation of 50 percent, but no higher, since April 23, 2015 for organic mood disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2017).

3.  The criteria for an evaluation higher than 30 percent, prior to October 22, 2014, for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2017).

4.  The criteria for an evaluation higher than 10 percent for Parkinsonism of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2017).

5.  The criteria for an evaluation of 30 percent, but no higher, for Parkinsonism of the right upper extremity, from May 1, 2012, but no earlier, to August 7, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2017).

6.  The criteria for an evaluation higher than 10 percent for right lower extremity neurological manifestations, prior to August 7, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

7.  The criteria for a combined 100 percent total evaluation for Parkinsonism of the right upper extremity and right lower extremity neurological manifestations, prior to August 7, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5111 (2017).

8.  Since February 2, 2015, the criteria for an evaluation of 40 percent for complex partial seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.121, 4.122, 4.124a, Diagnostic Code 8910 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C.A. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that in a July 2010 letter, the Veteran was informed of what evidence was required to substantiate his claims, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was afforded ample notice of the applicable law and requirements for substantiating his claims in the October 2012 Statement of the Case (SOC), as well in additional SSOCs.  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), pertinent post-service medical records, buddy/lay statements submitted in support of his claim, as well as his own written contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Further, the Veteran was afforded VA compensation examinations in December 2010, September 2012, October 2014, November 2014, May 2015, and June 2015 to address the nature and severity of his service-connected TBI.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III.  Increased Evaluation for TBI

Residuals of traumatic brain injury (TBI) are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  This diagnostic code describes three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI); emotional/behavioral; and, physical.  Each of these areas of dysfunction may require evaluation.

Diagnostic Code 8045 states the following:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-
mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  These facets are: memory, attention, concentration, and executive function; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  For example, the consciousness facet does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Under this table, a 100 percent evaluation will be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," then an evaluation will be assigned based on the level of the highest facet: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent disability rating will be assigned if "3" is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

In this case, the Veteran's service-connected TBI is currently assigned a 10 percent evaluation under Diagnostic Code 8045.  An evaluation higher than 10 percent would require a "2" or "3" to be assigned as the highest level of any one facet or a "total" evaluation to be assigned for one or more facets.  As will be detailed below, the highest level severity for any facet during the appeal is "2" under the criteria; therefore, an increased rating under Diagnostic Code 8045 is warranted.  To facilitate understanding, the Board will go through each of the 10 facts of cognitive impairment and other residuals of TBI not otherwise classified.

Memory, Attention, Concentration, Executive Function

Here, the Veteran's memory has been objectively found to be mildly impaired.

At the December 2010 VA examination, the Veteran complained of "forgetfulness" and indicated that he needed to write everything down.  After documenting the Veteran's complaints of mild memory loss, the examiner referred the Veteran for additional neuropsychological testing related to such complaints.  The VA psychologist indicated that the Veteran's "memory is mild to moderately impaired in terms of both icon and echoic recall, most likely associated with an encoding process."  Despite this finding, the examiner opined that it is less likely as not that the Veteran's current memory and attention difficulty is attributable to his TBI.

At the September 2012 VA examination, the examiner noted complaints of mild memory loss without objective evidence on testing.  The examiner commented on the December 2010 neuropsychological testing report and noted that the Veteran's documented memory impairment was not attributable to his TBI due to the report's indication that the Veteran obtained an associate's degree in aircraft maintenance in 1986 and, "subsequently had a successful career as an aircraft mechanic in the military" for eight years after the TBI incident.  Specifically, the examiner stated that it is unlikely that he suffered significant cognitive sequelae from the event.

At the October 2014 VA examination, the examiner found that the Veteran displayed objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Specifically, the examiner indicated that the Veteran's memory loss is attributable to his TBI condition and impacts his ability to work.

The Veteran described having to utilize an index card to write down reminders for complete certain tasks, such as taking his medication, locating where his keys are, etc.  The examiner documented the Veteran's frustration with the medical evidence of record showing that he has a college degree and, consequently, a good memory, which he repeatedly indicated that he did not obtain a college degree.  The Veteran noted that he was an "E-4 at 10 years" because he "couldn't remember the answers even though he studied" for the examinations. 

In this case, while Veteran and his family are credible in their reports of memory loss, cognitive testing has only objectively shown either mild impairment or no impairment as the Veteran has performed normally on cognitive tests.  Resolving all reasonable doubt in favor of the Veteran, the Board has assigned a "2" to this facet for the entire period on appeal.  As will be further discussed below, the examiner conducting the Veteran's October 2014 VA mental disorders examination indicated that it was possible to differentiate what portion of the occupational and social impairment is caused by his diagnosed mental disorder and the TBI; specifically stating that the Veteran's memory impairment was caused by his TBI.  Also, this was later confirmed in a November 2014 addendum opinion.

The Board notes that although the December 2010 VA examiner described the Veteran's memory as "mild to moderately impaired," which might potentially warrant the assignment of a "3" under this facet, there was no objective evidence of the memory impairment resulting in a moderate functional impairment at no point during the period on appeal.  In fact, prior to March 27, 2015, the Veteran remained gainfully employed and the remaining evidence of record described the Veteran's memory more closely resulting in a mild functional impairment.  Therefore, the Board concludes that no more than a "2" can be assigned to this facet.

Judgment

Aside from the October 2014 VA examination report, the Veteran's judgment throughout the appeal has been noted to be normal.  See December 2010 and September 2012 VA Examination Reports.  The October 2014 VA examination report documents the Veteran's judgment as mildly impaired.  These findings were later confirmed in a November 2014 addendum opinion.  Accordingly, a "1" is assigned for this facet. 

Social Interaction

The Veteran's social interaction has been documented as routinely appropriate throughout the entire period appeal.  See December 2010, September 2012, and October 2014 VA Examination Reports.  Therefore, a zero is assigned for this facet.

Orientation

For the entire period on appeal, the Veteran's has been shown to be always oriented to person, time, place, and situation.  See December 2010, September 2012, and October 2014 VA Examination Reports.  Therefore, a zero is assigned for this facet.

Motor Activity

Aside from the October 2014 VA examination report, the Veteran's motor activity has been normal throughout the period.  See December 2010 and September 2012 VA Examination Reports.  The October 2014 examination report documents the Veteran's motor activity as normal most of the time, but mildly slowed at times due to apraxia.  The examiner described the abnormal motor activity as issues of parkinsonian tremor.  As noted in the introduction, the Veteran has been separately evaluated for abnormal motor activity; specifically, Parkinsonism of the right and left upper extremity, effective July 28, 2014.  Therefore, the symptoms associated with this disorder, which have been medically examined, are not to be considered again in the Veteran's rating for TBI.  To do so would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Accordingly, a zero is assigned for this facet.

Visual Spatial Orientation

This category contemplates getting lost, not being able to follow directions, and difficulty using assistive devices such as GPS.  In this case, the Veteran's visual spatial orientation has been documented as normal throughout the entire period on appeal.  See December 2010, September 2012, and October 2014 VA Examination Reports.  Therefore, a zero is assigned for this facet.

Subjective Symptoms

Subjective symptoms include headaches, dizziness, hypersensitivity to sound and light, blurred or double visions, and marked fatigability. 

As noted in the introduction, the Veteran has been separately evaluated for migraine headaches for the entire period on appeal.  Therefore, the symptoms associated with this condition, which have been medically examined, are not to be considered again in the Veteran's rating for TBI.  To do so would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Accordingly, a zero is assigned for this facet.

Neurobehavioral Effects

Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.

Prior to the October 2014 VA examination, the Veteran's neurobehavioral effects have been normal throughout the appeal.  See December 2010 and September 2012 VA Examination Reports.  As noted in the introduction, the Veteran has been separately evaluated for an organic mood disorder as of June 24, 2014.  Therefore, the symptoms associated with this condition, which have been medically examined, are not to be considered again in the Veteran's rating for TBI.  To do so would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Accordingly, a zero is assigned for this facet.

Communication

The Veteran's communication ability has been documented as normal throughout the entire period on appeal.  See December 2010, September 2012, and October 2014 VA Examination Reports.  Therefore, a zero is assigned for this facet.

Consciousness

The Veteran has remained conscious throughout the appeal.  Therefore, a total rating is not assignable for this facet.

The Board finds that the December 2010, September 2012, and October 2014 VA examinations were thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim for increase.  See Barr v. Nicholson, 21 Vet. App 303 (2007).  The examiners considered the relevant history of the Veteran's TBI, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  Further, an addendum opinion was obtained in November 2014 to reconcile any conflicting evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Based on the foregoing evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that throughout the appellate period, the Veteran's TBI has been manifested by no greater than a Level 2 impairment of any cognitive function, exemplified by objective evidence on testing of mild impairment of memory resulting in mild functional impairment.  As a result, an increased rating of 40 percent, under DC 8045, is warranted for the entire period on appeal.

IV.  Increased Evaluation for Organic Mood Disorder

As noted in the introduction, the Veteran was granted service connection for organic mood disorder, secondary to his TBI condition, and assigned a 30 percent evaluation from June 24, 2014 under 38 C.F.R. § 4.130, DC 9435.

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 30 percent disability rating is warranted when there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversational normal) due to symptoms such as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, which means that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Initially, the Board notes that the medical evidence of record, including both VA and private treatment records, does not show a diagnosis of a mental disorder secondary to TBI prior to June 24, 2014.  See Iron Mountain VAMC Problem List, last updated on February 27, 2015.  Therefore, prior to this date, the Veteran's emotional/behavioral symptoms, if any, have been evaluated under the diagnostic criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  See 38 C.F.R. § 4.124a, DC 8045.

A June 2014 VA medical record indicates that a VA Psychiatrist diagnosed the Veteran with organic mood disorder and assigned a GAF score of 55.  The Veteran reported high irritability and anger, but denied any suicidal or homicidal ideation.

The Veteran was afforded a VA examination in October 2014.  The examiner indicated that the Veteran's orientation, with respect to person, time, and place, was intact, and his appearance, hygiene, and behavior were appropriate.  The Veteran's affect was "sad, worried expressions" and mood was "mellow."  The examiner noted that the Veteran's speech was clear and quiet.  The examiner indicated that the Veteran's thought processes were linear, and judgment and insight were good.

Ultimately, the examiner confirmed the Veteran's organic mood disorder diagnosis and described the severity as mild to moderate.  The examiner did not assign a new GAF score.  The examiner indicated that the effect of the Veteran's mental disorder on his occupational and social functioning was an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner further indicated that the following symptoms applied to the Veteran's diagnosis: depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Veteran was afforded a VA examination in April 2015.  The examiner described the Veteran's affect as "tired appearing" and his mood as being "deflated."  The examiner noted that the Veteran's speech was clear and quiet.  The examiner indicated that the Veteran's judgment and insight were both good.

Ultimately, the examiner confirmed the Veteran's organic mood disorder diagnosis and described the severity as moderate to severe.  The examiner did not assign a new GAF score.  The examiner indicated that the effect of the Veteran's mental disorder on his occupational and social functioning was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as: depressed mood; anxiety; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran's mood disorder is worse since the onset of his seizures, and stated that the mental condition would pose moderate effects on his ability to function due to his symptoms (such as anger, moodiness, anxiety/worry, and depressed mood) resulting in some interpersonal conflicts.  However, the examiner noted that the Veteran was currently off work now due to the onset of recent seizures, not due to his organic mood disorder.

In order to warrant an increased initial evaluation higher than 30 percent under Diagnostic Code 9435, the evidence would need to show that the Veteran's organic mood disorder symptoms most closely approximates an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

At the outset, the Board notes that the October 2014 and April 2015 VA examinations were thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim for increase.  See Barr v. Nicholson, 21 Vet. App 303 (2007).  The examiners considered the relevant history of the Veteran's organic mood disorder, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In this case, the Board concludes that the evidence of record does not support an evaluation higher than 30 percent under Diagnostic Code 9435 prior to April 23, 2015.  As discussed above, the June 2014 VA psychologist examiner diagnosed the Veteran with an organic mood disorder and assigned a GAF score of 55, which reflects moderate symptoms.  Moreover, the October 2014 VA examination report documents symptoms that more closely approximate diagnostic criteria for a 30 percent evaluation.  Despite this, the October 2014 VA examiner indicated that the effect of the Veteran's mental disorder on his occupational and social functioning was an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Also, as noted above, the examiner conducting the Veteran's October 2014 VA mental disorders examination indicated that it was possible to differentiate what portion of the occupational and social impairment is caused by his diagnosed mental disorder and the TBI; specifically stating that the Veteran's memory impairment was caused by his TBI.  This was later confirmed in a November 2014 addendum opinion.  Thus, the Board finds that an evaluation higher than 30 percent is not warranted under Diagnostic Code 9435 prior to April 23, 2015.

Nonetheless, the Board finds that the an increased evaluation of 50 percent, but no higher, under Diagnostic Code 9435 is warranted since April 23, 2015, which is the date of the VA examination reflecting the increase in severity.  Specifically, since the onset of the Veteran's seizures (which are service-connected from March 18, 2015), the examiner indicated that the Veteran's mood disorder has increased in severity.  Despite describing the effect of the Veteran's mental disorder on his occupational and social functioning as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Board finds that the documented symptoms, independent of any memory impairment (which is evaluated under DC 8045 for the Veteran's service-connected TBI), more closely approximate a 50 percent evaluation.  As a result, a 50 percent evaluation, but no higher, is warranted under Diagnostic Code 9435 since April 23, 2015.

In conclusion, the Board finds that the Veteran's psychiatric symptomatology, considered as a whole, most closely and consistently approximates the 30 percent diagnostic criteria, prior to April 23, 2015, and 50 percent thereafter, in terms of severity, frequency and duration.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Therefore, a 50 percent evaluation, but no higher, is warranted under Diagnostic Code 9435 since April 23, 2015, but no earlier.

V.  Increased Evaluation for Migraines prior to October 22, 2014

The Veteran's service-connected migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides that a noncompensable evaluation is warranted for migraines with less frequent attacks; a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging once a month over the past several months; and, a maximum 50 percent evaluation is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Currently, the Veteran's migraines are rated as 30 percent disabling prior to October 22, 2014, and 50 percent since.

The Board notes that the assigned 50 percent evaluation for the Veteran's post-traumatic migraines, effective October 22, 2014, is the maximum schedular rating available for this disability.  As there is no suggestion of entitlement to an even greater compensation on an extra-schedular basis, the Board need only determine whether this higher rating is warranted at any time prior to October 22, 2014.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  Similarly, the rating criteria do not define the term "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim without specifically addressing the matter of what is a prostrating attack).  However, according to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), the term "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran was afforded a VA examination in December 2010.  He reported having headaches 3-4 times a week, which usually starts in the occipital area at the level of 6/10 and sometimes it increases to a 9-10/10 on the pain scale.  He described his headaches as a sharp, constant pain in the occipital area and indicated that they do not spread or radiate to any other area.  The Veteran stated that he "usually is able to push himself to work with the discomfort."  He noted that they sometimes last for a few hours and sometimes they can last for several days.

As a part of the VA compensation examination, the Veteran was also provided a neurology consultation in December 2010.  He reported having headaches occur approximately twice a week.  He described the headaches as non-throbbing, mild, located in the occipital area, worse with sunlight, no phonophobia, and worse with exertion.  He indicated that over the counter ibuprofen/NSAIDs sometimes offer partial relief.  He stated that his headaches affect his job performance due to a decrease in concentration.  He reported working as a Veterans Service Officer.

In a statement dated December 30, 2010, the Veteran's spouse reported that her husband has severe headaches approximately 2-3 times a week.

The Veteran was afforded a VA examination in September 2012.  He reported having mild headaches daily, with a pain level of 2-4/10.  He described these types of headaches as being a dull pressure like cluster headaches involving all of his head.  He reported having to always use sunglasses due to sensitivity to bright light, which makes his headaches worse.  The Veteran also stated that he gets migraine headaches about once or twice a month.  He described these headaches as throbbing, with a pain level of 7-8/10.  He noted that these migraine headaches can last from 1-2 hours to 4-5 hours.  He stated that he tries to put dark sunglasses or a mask on and goes to lie down in a quiet, dark room until he feels better.

The examiner stated that the Veteran has characteristic prostrating attacks of migraine headache pain and noted that, on average, the frequency of these prostrating attacks has been once a month.  However, the examiner noted that the Veteran does not have very frequent prostrating and prolonged attacks of migraine headache pain.  Further, the examiner noted that the Veteran's headaches are not productive of severe economic inadaptability.  The Veteran reported still working full time as a Veteran's service representative and stated that "most of the time he pushes himself to function normally" when his headaches increase in discomfort.

A VA treatment record dated January 21, 2014 reflects that the Veteran was seen four months prior for primarily muscle tension headaches and rare migraines.  The neurologist indicated that the Veteran's still suffers from chronic daily headaches.

The remaining evidence prior to October 2014, including private and VA neurology notes show that the Veteran experienced migraines two to four times per month and daily headaches of the non-migraine type.  On October 22, 2014, the Veteran was provided a VA examination, which showed very frequent, completely prostrating, and prolonged headaches that are productive of severe economic adaptability.  At this examination, the Veteran reported that he recently began having migraines about once a week and occasionally twice a week.

The Board finds that the December 2010, September 2012, and October 2014 VA compensation examinations were thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim for increase.  See Barr v. Nicholson, 21 Vet. App 303 (2007).  The examiners considered the relevant history of the Veteran's right shoulder disability, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Additionally, the Board notes that the Veteran is fully competent to report the symptoms and frequency of his post-traumatic migraine headaches, which are largely measured based on subjective reports, as well as their effect on his work.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).

A threshold question in this analysis is whether the Veteran's migraines have been productive of severe economic inadaptability because, absent such a finding, a higher 50 percent rating is precluded by the governing regulations - regardless of the severity and frequency of his migraine attacks.  To that end, the Board notes that, while "severe economic inadaptability" is not strictly defined in the schedular criteria, the Court has held that "nothing in [Diagnostic Code] 8100 requires that [a Veteran] be completely unable to work in order to qualify for a 50 percent rating."  See Pierce v. Principi, 18 Vet. App 440, 446 (2004).

Here, the examinations and clinical evidence of record prior to October 22, 2014 shows that the Veteran's migraines have not been productive of severe economic inadaptability.  The VA examiners have not found the Veteran's migraines to productive of severe economic inadaptability.  In fact, the evidence shows that the Veteran continued full-time employment and reported that when he is experiencing discomfort due to his headaches, he is able to "push himself to function normally"

In light of the foregoing evidence, the Board concludes that an evaluation higher than 30 percent is not warranted prior to October 22, 2014.  In this case, the Veteran reported getting migraine headaches about once or twice a month, and stated that they can last anywhere from 1-2 hours to 4-5 hours.  He further indicated that he tries to put dark sunglasses or a mask on and lie down in a quiet, dark room until he feels better.  While these reported headaches are shown to be prostrating, their frequency more closely approximates the once-monthly standard contemplated by the 30 percent criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, as the Veteran's headaches-while prostrating-are not productive of severe economic inadaptability, the Board finds that an evaluation higher than 30 percent, prior to October 22, 2014, under Diagnostic Code 8100 is not warranted.

As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).  38 C.F.R. §§ 4.3, 4.7.

VI.  Increased Evaluation for Neurological Manifestations

As noted in the introduction, the Veteran was granted service connection for: (i) parkinsonism of the right upper extremity, and assigned a 30 percent evaluation, effective July 28, 2014 under 38 C.F.R. § 4.124a, Diagnostic Code 8004-8515; (ii) parkinsonism of the left upper extremity, and assigned a 10 percent evaluation, effective July 28, 2014 under DC 8515; and, (iii) right lower extremity neurological manifestations, and assigned a 10 percent evaluation, effective October 22, 2014 under DC 8520.  Moreover, the evaluations for the Veteran's parkinsonism of the right upper extremity and right lower extremity neurological manifestations associated with his TBI were combined and assigned a 100 percent total evaluation, effective August 7, 2015 under 38 C.F.R. § 4.71a, DC 5111.

Ratings for Parkinson's disease, classified in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, DC 8004.  Under this diagnostic code, a minimum 30 percent rating is assigned when there are "ascertainable residuals" of the disability; however, VA should also analyze individual symptoms under the appropriate diagnostic code for that bodily system.  See 38 C.F.R. § 4.124a.

If there are identifiable residuals that can be rated under a separate diagnostic code and the combined evaluation resulting from these residuals exceeds 30 percent, the separate ratings will be assigned in place of the minimum rating assigned under DC 8004.  See VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25.

Neurological conditions such as Parkinson's disease are evaluated under the section of the Rating Schedule beginning at 38 C.F.R. § 4.120, conducting evaluations by comparison.  38 C.F.R. § 4.120 provides that disability in this field is ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  The rater is to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating such disability the rater is to refer to the appropriate schedule.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  With partial loss of use of one or more extremities from neurological lesions, the rating is by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.120.

As it pertains to peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be evaluated as mild, or at most, the moderate degree.  See NOTE under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124a.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

A.  Tremors of the Right and Left Hands

Parkinsonism is a group of neurological disorders characterized by hyperkinesia, tremor, and muscular rigidity.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Veteran's Parkinsonism is manifested by tremors in his right and left hands.  As discussed above, the RO has evaluated the Veteran's parkinsonism of the right and left upper extremities, associated with TBI, under 38 C.F.R. § 4.124a, DC 8515, for the criteria of paralysis of the median nerve.  Incomplete mild paralysis of the median nerve in the major or minor upper extremity is considered 10 percent disabling.  Moderate, incomplete paralysis of the median nerve is considered 20 percent disabling in the minor upper extremity, and 30 percent disabling in the major upper extremity.  Severe, incomplete paralysis of the median nerve is considered 40 percent disabling in the minor upper extremity, and 50 percent disabling in the major upper extremity.  Complete paralysis of the median nerve is considered 60 percent disabling in the minor upper extremity, and 70 percent disabling in the major upper extremity.  38 C.F.R. § 4.124a, DC 8515.

The medical evidence shows that the Veteran is right-hand dominant.  For rating purposes, his right hand will be rated under the criteria for the "major" upper extremity, and the left hand will be rated as the "minor" upper extremity.

The Veteran was afforded a VA TBI examination in December 2010, where he complained of intermittent numbness in his hands.

In December 2010, the Veteran's spouse submitted a statement indicating that her husband suffered from tremors on the right hand side of his upper body.

A May 1, 2012 VA neurology consult shows the Veteran sought treatment for a tremor to his right hand, which he reported having for approximately one year that has gotten worse over time.  Upon physical examination, no tremors were noted to his right hand.  Additionally, there was no cogwheeling noted, and no tremor at rest was noted.  Nonetheless, an assessment of essential tremor was documented.

The Veteran was afforded a VA TBI examination in September 2012, where the examiner noted the Veteran's diagnosis of essential tremor and left ulnar mononeuropathy.  However, the examiner indicated that neither of these conditions are related to the Veteran's TBI.  In connection with this examination, the Veteran was provided with an additional neurology consult.  The neurologist similarly stated that the Veteran's tremor and neuropathy is not related to his mild TBI.

On July 28, 2014, a private neurology record reflects that the Veteran developed a tremor soon after he separated from service.  The physician indicated that the Veteran reported having tremors of both upper limbs with the right upper extremity significantly greater than the left.  There was evidence on examination of right upper extremity motor changes, which the physician suggested could be early findings of degenerative tremor such as Parkinsonian tremor.  Moreover, a private neurology record dated November 6, 2014, reveals that the physician "continued to suspect that the [Veteran's] TBI is the etiology of his Parkinson's picture."

The Veteran was afforded a VA examination in October 2014, where the examiner confirmed the Veteran's diagnosis of Parkinson-like tremors.  On examination, the tremors were found to moderately affect the right upper extremity and were mild in severity with respect to the left upper extremity.

The Veteran was afforded a VA aid and attendance examination in January 2016, where he reported constant right hand tremors and indicated that he has to use his left (non-dominant) hand to eat due to the severity of the impairment of the right.

B.  Right Lower Extremity Neurological Manifestations

In this case, the Veteran's right lower extremity neurological manifestations, secondary to parkinsonism of the right upper extremity, has been evaluated under 38 C.F.R. § 4.124a, DC 8520, which concerns impairment of the sciatic nerve.  Incomplete paralysis of the sciatic nerve, which is mild in severity, warrants a 10 percent rating; a 20 percent rating is warranted for moderate incomplete paralysis; moderately severe incomplete paralysis warrants a 40 percent rating; and, a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A maximum 80 percent rating is warranted for complete paralysis with foot dangle and drop, no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  DC 8520.

Prior to the October 2014 VA examination, the Board notes that there is no medical evidence of record, to include examinations and clinical records (both VA and private), documenting any neurological manifestations of the lower extremities associated with any of the Veteran's service-connected disabilities..

The Veteran was afforded a VA examination in October 2014, where the examiner confirmed the Veteran's diagnosis of Parkinson-like tremors.  On examination, the tremors were found to affect the right lower extremity and were mild in severity.

The Veteran was afforded a VA aid and attendance examination in January 2016, where he reported that at times his right leg freezes up and he is unable to walk until it releases.  He described a loss of balance, lack of coordination, muscle weakness, which all contributed to the necessity of requiring assistance via the use of a four wheeled walker, two crutches, and a wheelchair.  The Veteran's spouse indicated that her husband has fallen numerous times.

C.  Analysis for Neurological Manifestations

At the outset, the Board finds that the September 2012 and October 2014 VA compensation examinations were thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim for increase.  See Barr v. Nicholson, 21 Vet. App 303 (2007).  The examiners considered the relevant history of the Veteran's right shoulder disability, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Additionally, the medical opinions contained in the private neurology records are adequate for rating purposes as they were prepared in conjunction with a physical evaluation of the Veteran, and clearly reflect that a thorough review of the pertinent medical evidence was conducted.  See 38 U.S.C.A. § 5125 (indicating that a private examiner's report may be accepted in support of a claim without a requirement for confirmation by a VA examination so long as the report is sufficiently complete and adequate for purposes of adjudicating the claim).

With regard to the Veteran's Parkinsonism of the left upper extremity, the Board finds that an evaluation higher than 10 percent is not warranted at any point during the period on appeal.  The medical evidence demonstrates that the first mention of a neurological impairment to the Veteran's left hand was on July 28, 2014.  As a result, the assigned 10 percent evaluation is not warranted at any point prior to such date.  Next, the evidence of record consistently shows that the tremor affecting the left upper extremity have been mild, especially in comparison to the severity of the neurological manifestations to the right hand.  The Veteran rarely complained of left hand tremors throughout the period on appeal and, due to the severity of his right (dominant) hand, he has described utilizing his non-dominant hand to perform certain tasks such as eating.  Therefore, the Board concludes that the preponderance of the evidence is against an evaluation higher than 10 percent for left hand (non-dominant) tremors.  The Board has also considered whether there is any basis for a higher or separate rating under any other diagnostic code, but has found none.

Next, the Board will address the Veteran's Parkinsonism of the right upper extremity.  After resolving all reasonable doubt in favor of the Veteran, the Board finds that a 30 percent evaluation, but no higher, is warranted under DC 8004-8515 from May 1, 2012, but no earlier, to August 7, 2015.  In this case, the evidence of record demonstrates that the Veteran was first diagnosed with essential tremor of the right upper extremity on May 1, 2012.  Although the neurologist consulted in connection with the September 2012 VA examination indicated that this diagnosis was not related to the Veteran's TBI, subsequent private medical records in July 2014 associate the two conditions.  As a result, the Board concludes that the evidence is at least in equipoise with respect to whether the May 2012 diagnosis is related to the Veteran's TBI, because the medical evidence reflects that the May 2012 and September 2012 tremor diagnosis affecting the right upper extremity is the same condition that was diagnosed in July 2014.  Accordingly, the Board finds that the 30 percent evaluation is warranted from May 1, 2012 to August 7, 2015.

However, the evidence of record does not show that the right hand tremors, alone, more nearly approximate a 50 percent evaluation.  While the evidence consistently reflects tremors affecting the right upper extremity significantly more than the left, the findings from the examinations and clinical records more nearly approximate moderate incomplete paralysis of the median nerve, rather than severe incomplete paralysis.  The Board has also considered whether there is any basis for a higher or separate rating under any other diagnostic code, but has found none.

Additionally, the Board acknowledges the December 2010 statement submitted by the Veteran's spouse indicating that her husband suffered from tremors on the right hand side of his upper body.  However, there is no medical evidence of record, to include examinations and clinical records, showing a formal diagnosis of tremors or any right upper extremity neurological manifestations prior to May 1, 2012.  As a result, an effective date prior to May 1, 2012 is not warranted in this case.

With respect to the Veteran's right lower extremity neurological manifestations, the Board finds that an evaluation higher than 10 percent is not warranted at any point during the period on appeal.  The medical evidence demonstrates that the first mention of a neurological impairment to the Veteran's right leg was during the October 2014 VA examination.  As a result, the assigned 10 percent evaluation is not warranted at any point prior to such date.  Next, evaluation of the right lower extremity revealed a mild neurological impairment.  Finally, prior to the January 2016 VA aid and attendance examination, the Veteran rarely complained of right leg tremors throughout the period on appeal.  Therefore, the Board concludes that the preponderance of the evidence is against an evaluation higher than 10 percent for right leg tremors.  The Board has also considered whether there is any basis for a higher or separate rating under any other diagnostic code, but has found none.

Finally, as noted above, the evaluations for the Veteran's parkinsonism of the right upper extremity and right lower extremity neurological manifestations associated with his TBI were combined and assigned a 100 percent total evaluation, effective August 7, 2015 under 38 C.F.R. § 4.71a, DC 5111.  While the RO assigned the total evaluation based on the date of receipt of the claim for aid and attendance, the Board notes that it is not until the January 2016 VA examination where the medical evidence shows an impairment comparable to the loss of use of one hand and one foot that would warrant a combined rating under DC 5111.  As a result, the Board concludes that August 7, 2015 is the earliest effective date that a combined 100 percent total evaluation for the Veteran's Parkinsonism of the right upper extremity and right lower extremity neurological manifestations can be assigned.

In conclusion, a 30 percent evaluation, but no higher, for right hand (dominant) tremors is warranted, effective May 1, 2012 to August 7, 2015, but no earlier.  The preponderance of the evidence is against an evaluation higher than 10 percent for left hand (non-dominant) tremors at any point during the period on appeal, as well as an evaluation higher than 10 percent for right lower extremity neurological manifestations prior to August 7, 2015.  Additionally, the preponderance of the evidence is against assigning a combined 100 percent total evaluation under DC 5111 prior to August 7, 2015.  To the extent that the preponderance of the evidence is against the claim for higher evaluations, benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).  38 C.F.R. §§ 4.3, 4.7.

VII.  Increased Evaluation for Seizure Disorder

The Veteran's seizure disorder is rated under the diagnostic criteria found in the General Rating Formula for Major and Minor Epileptic Seizures under 38 C.F.R. § 4.124a, DC 8910.  The General Formula provides for a 40 percent evaluation is warranted for at least one major seizure in the last six months or two in the last year, or for an average of five to eight minor seizures per week.  A 60 percent evaluation is warranted for averaging at least one major seizure in four months over the last year, or nine to ten minor seizures per week.  An 80 percent evaluation is warranted for averaging at least one major seizure in three months over the last year, or more than ten minor seizures weekly.  A 100 percent evaluation is warranted for averaging at least one major seizure per month over the last year.

A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8910, Note (1), (2).  The General Rating Formula provides that there will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a, Note (3).

Under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician.  Regarding the frequency of epileptiform attacks; competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

A September 2013 VA neurology note indicates that the Veteran was being treated for a follow-up from an episode on June 29, 2013 where he passed out.  He reported that he had a sudden onset of "feeling funny" and blurred vision, but denied any spinning sensation or lightheadedness.  He described it as similar to "being drunk" and noted that he became very nauseous without vomiting and passed out.  His wife reported that the Veteran was staggering and his eye rolled back in his head before he passed out for a few seconds.  She stated that there was no seizure like activity.  The neurology assessed the situation as a syncopal episode, which was most likely caused from hypertension related to the Veteran's propranolol use.

A medical record from the emergency department dated January 29, 2015 reflects that the Veteran, with "no history of seizures," passed out in his bathroom around 11PM.  The record indicates that this was witnessed by the Veteran's wife, who stated that he showed a non-specific muscle contraction seizure type with no fecal or urinary incontinence.  He recovered spontaneously within 10 minutes.  The physician assessed the Veteran with syncope and ruled out a new onset of seizures.

A private neurology record dated February 2, 2015 reflects that the Veteran was present following a transition of care from an inpatient hospital.  The physician assessed the Veteran with a seizure "of new onset" and indicated her strong belief that the Veteran had a seizure.

A private neurology record dated March 18, 2015 shows a diagnosis of complex partial seizures.  The physician presumed that the Veteran had a generalized seizure in the bathroom when his wife found him unconscious and stiffened up.

A VA treatment record dated April 10, 2015 shows that the Veteran had two seizures during the "wash out period" between switching medications from Lamotrigine to Keppra.  He noted joint pains and staring spells, which he felt may be partial seizures since being off of Lamotrigine.

A VA treatment note dated April 24, 2015 shows that the Veteran reported to the emergency department for a throat issue.  While the intake assessment was being completed, the Veteran stated that he was going to have a seizure.  His wife put cool cloths on his forehead and chest.  Within 10 minutes, after having the Veteran smell peppermint oil, the nurse reported that his wife stated "seizure avoided."

The Veteran was afforded a VA examination in May 2015, where the examiner confirmed the Veteran's diagnosis of complex partial seizure disorder based on an electroencephalogram (EEG) from February 2015.  The examiner indicated that the Veteran requires continuous medication for control of seizure activity.  Further, the examiner noted that the Veteran's wife and daughter have witnessed seizure activity.

With respect to the type and frequency of seizure activity, the examiner indicated that the approximate date of first seizure activity was February 2015 and the most recent seizure activity was on April 24, 2015.  The examiner indicated that the Veteran has had more than two minor seizures (characterized by a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head or sudden jerking movements) over the past 6 months and, on average, has between zero and four minor seizures a week.  The examiner further indicated that the Veteran has had at least two major seizures (characterized by the generalized tonic-clonic convulsion with unconsciousness) in the past year and, on average, has had at least 1 in the past 6 months.

A VA treatment note dated July 20, 2015 indicates that the Veteran reported having a seizure at the mall the previous night.  He stated that it lasted 30 minutes and that he intermittently lost consciousness.

The medical evidence of record demonstrates that the Veteran has experienced intermittent seizures, which have been described as generalized tonic-clonic convulsions and episodes of unconsciousness.  By definition, these are major seizures.  See 38 C.F.R. § 4.124a, DC 8911 (defining a major seizure as being characterized by generalized tonic-clonic convulsions and episodes of unconsciousness).  With respect to the frequency of these major seizures, the medical records demonstrate that these occur approximately once every six months, which is consistent with a 40 percent evaluation under General Rating Formula for Major and Minor Epileptic Seizures, 38 C.F.R. § 4.124a, Diagnostic Code 8910.

In light of the foregoing, the Board finds that the Veteran's seizure disorder has more nearly approximated the criteria for at least one major seizure in the last six months or two in the last year for the entire period on appeal.  As such a 40 percent evaluation for seizure disorder is warranted under Diagnostic Code 8910, effective February 2, 2015.  In this case, the medical evidence demonstrates that the Veteran was first diagnosed with seizures on February 2, 2015.  As a result, the assigned 40 percent evaluation is not warranted at any point prior to such date.  Next, the available evidence of record does not support a frequency of major seizures more than once every six months to warrant a higher rating.  The May 2015 examiner reviewed the pertinent history in relation to the Veteran's seizures and was able to differentiate the type and severity of the Veteran's reported seizures.  Therefore, the Board finds that the preponderance of the evidence is against the criteria for a higher evaluation at any point since February 2, 2015.


ORDER

1.  Entitlement to an evaluation of 40 percent, but no higher, for service-connected TBI is granted.

2.  Entitlement to an evaluation of 50 percent, but no higher, for organic mood disorder, since April 23, 2015, is granted.

3.  Entitlement to an evaluation higher than 30 percent, prior to October 22, 2014, for migraine headaches is denied.

4.  Entitlement to an evaluation higher than 10 percent for Parkinsonism of the left upper extremity is denied.

5.  Entitlement to an evaluation of 30 percent, but no higher, for Parkinsonism of the right upper extremity, from May 1, 2012, but no earlier, to August 7, 2015, is granted.

6.  Entitlement to an evaluation higher than 10 percent for right lower extremity neurological manifestations, prior to August 7, 2015, is denied.

7.  Entitlement to a combined 100 percent total evaluation for Parkinsonism of the right upper extremity and right lower extremity neurological manifestations, prior to August 7, 2015, is denied.

8.  Entitlement to an evaluation of 40 percent for complex partial seizure disorder, effective February 2, 2015, is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


